         Case 1:20-cv-05678-KPF Document 51 Filed 04/15/21 Page 1 of 1



                                                                                JEFFREY S. GAVENMAN
                                                      direct dial 240.356.8553 email jgavenman@schulmanbh.com


                                            April 15, 2021
Via ECF and Electronic Mail

Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

Re: Cheng v. Guo, Case No. 1:20-cv-05678-KPF

Dear Judge Failla:

        We represent Defendant Wengui Guo (“Mr. Guo”) in the above-captioned case. We write
to confirm that, in compliance with the Court’s direction of April 1, 2021, we have provided Mr.
Guo’s in-camera submission regarding the invocation of his rights under the Fifth Amendment of
the U.S. Constitution during his deposition on April 1, 2021. Pursuant to Your Honor’s direction,
the     submission      was      provided      ex     parte     via     electronic    mail     to
Failla_NYSDChambers@nysd.uscourts.gov.



                                                    Respectfully submitted,

                                                    /s/ Jeffrey S. Gavenman
                                                    Jeffrey S. Gavenman




cc:    Jay M. Wolman (via ECF and email)
